         Case 1:20-cv-05763-MKV Document 18 Filed 08/19/20 Page 1 of 1



                                                                 USDC SDNY
UNITED STATES DISTRICT COURT
                                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
 FEATHERSTONE FOODS, INC., SESAME
 DISTRIBUTION, INC., and JOEL                                    DATE FILED: 8/19/2020
 SCHONFELD,

                           Plaintiffs,                     1:20-cv-05763-MKV

                    -against-                                    ORDER

 FEATHERSTONE DISTRIBUTION LLC,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       IT IS HEREBY ORDERED that this case is transferred to the United States District

Court for the Eastern District of New York.



SO ORDERED


Dated: August 19, 2020
       New York, New York                         _________________________________
                                                          MARY KAY VYSKOCIL
                                                         United States District Judge




                                              1
